01/18/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 6, 2018

              KENTRAIL STERLING v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                 No. 97-01419      John Wheeler Campbell, Judge
                      ___________________________________

                           No. W2018-00989-CCA-R3-HC
                       ___________________________________


The pro se petitioner, Kentrail Sterling, appeals the denial of his petition for writ of
habeas corpus by the Shelby County Criminal Court, arguing the trial court erred in
summarily dismissing the petition as the judgments against him are void for lack of
subject matter jurisdiction. After our review, we affirm the summary dismissal of the
petition pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J. ROSS DYER, J., delivered the opinion of the court, in which D. KELLY THOMAS, JR. and
TIMOTHY L. EASTER, JJ., joined.

Kentrail Sterling, Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION

       The petitioner is currently serving a sixty-four year sentence for crimes he
committed on August 12, 1996, when he was seventeen years old. Prior to trial for his
present convictions, the juvenile court transferred his case to criminal court. From what
we can discern from the record, the crimes forming the basis of the petitioner’s transfer
order included the August 12, 1996 offenses and an unrelated aggravated robbery offense
committed in 1996, for which he was never indicted. Rather, the petitioner was indicted
only for the August 12, 1996 offenses, which included two counts of especially
aggravated kidnapping and two counts of aggravated robbery. A jury convicted the
petitioner as charged.

        On direct appeal, the petitioner challenged the jurisdiction of the trial court. He
argued the trial court lacked jurisdiction because he was never indicted for or convicted
of the unrelated aggravated robbery offense which he claimed formed the basis of his
transfer order. We disagreed with the petitioner upon our initial review of this issue and
stated:

               The [petitioner] does not challenge the validity of his transfer to
       criminal court for the unrelated aggravated robbery charge. To the
       contrary, he asserts that this charge was the “primary offense upon which
       the transfer hearing/probable cause hearing was conducted.”              The
       [petitioner] however, contends that because he was never “indicted[,] tried,
       or convicted of” the unrelated aggravated robbery charge, the criminal court
       had no jurisdiction to hear the charges against him for the instant offenses.
       “Acquittal or dismissal of the charges resulting in the transfer is the
       predicate for the restoration of the juvenile court’s jurisdiction.” State v.
       Darden, 12 S.W.3d 455, 458 (Tenn. 2000). Because the [petitioner] has not
       presented any evidence to establish that the unrelated aggravated robbery
       charge was dismissed or that he was acquitted of such charge, he has failed
       to show that the criminal court did not have jurisdiction over the instant
       offenses. Thus, the [petitioner’s] claim that the trial court lacked
       jurisdiction to try him as an adult is without merit.

Kentrail Sterling v. State, No. W1999-00608-CCA-R3-CD, 2001 WL 1117518, at *3
(Tenn. Crim. App. Sept. 24, 2001), no perm. app. filed.

      In a subsequent post-conviction appeal denied by this Court, we again reviewed
the jurisdictional issue and in doing so, provided the following summary of the
procedural history of the petitioner’s case:

              A Shelby County grand jury indicted the petitioner for two counts of
       aggravated robbery and two counts of especially aggravated kidnapping.
       Even though the petitioner was a minor at the time the crimes were
       committed, he was tried as an adult based on a finding of a past and
       unrelated delinquent act of aggravated robbery. He was subsequently
       sentenced to an effective term of sixty-six years in the Department of
       Correction. A direct appeal was filed in this [C]ourt. While the appeal was
       pending, the petitioner filed a pro se writ of habeas corpus alleging that a
       defective transfer proceeding in the juvenile court deprived the Shelby
                                           -2-
County Criminal Court of jurisdiction to adjudicate the criminal allegations
and, thus, deprived him of his due process rights. The petition for habeas
corpus relief was dismissed by the Shelby County Criminal Court because
the same allegations had been made in the pending direct appeal.

        On direct appeal, a panel of this [C]ourt affirmed the petitioner’s
convictions but modified his sentence to a term of sixty-four years based
upon the erroneous application of an enhancement factor. State v. Kentrail
Sterling, No. W1999-00608-CCA-R3-CD (Tenn. Crim. App., at Jackson,
Sept. 24, 2001). The court specifically held that: (1) the trial court
exercised proper jurisdiction over the petitioner pursuant to a valid transfer
hearing in the juvenile court; (2) the indictments were sufficiently clear as
to the indicted offenses and in what manner such offenses were being
charged; (3) the statutes under which the petitioner was convicted were not
unconstitutionally vague and ambiguous; (4) the jury charge complied with
constitutional requirements; (5) trial counsel was not ineffective; and (6)
the trial judge properly imposed consecutive sentences. Id.

       A second petition for the writ of habeas corpus was filed by the
petitioner, again raising the same allegations as those raised in the initial
habeas corpus petition. The habeas court dismissed the petition upon the
ground that the allegations had already been adjudicated.

       Subsequently, the petitioner, proceeding pro se, filed the petition
which is the subject of this appeal, styled as an “Amended and
Supplemental Petition for Post-Conviction Relief, and/or Petition for Writ
of Error Coram Nobis, and/or Petition for Writ of Habeas Corpus.” In the
petition, the petitioner asserted that: (1) the transfer proceedings were
improper, thereby depriving the criminal court of jurisdiction; (2) the
petitioner’s due process rights were violated in that alibi witnesses were not
called; (3) the photographic spread identification was unduly suggestive;
and (4) the sentence imposed was excessive because the trial court failed to
consider the mitigating factor of the petitioner’s mental history. Following
the appointment of counsel, an “Additional Amended and Supplemental
Petition to Reopen Petition for Post-Conviction Relief” was filed, which
alleged that the reasoning behind the Court of Criminal Appeals ruling that
the transfer hearing was valid could not stand because the petitioner was
not appointed an attorney on appeal. The lower court entered an order
summarily denying the petition finding that no relief was warranted if the
petition was treated as one for post-conviction relief, as one seeking error
coram nobis relief, or as a petition for the writ of habeas corpus.
                                    -3-
Kentrail Sterling v. State, No. W2007-02277-CCA-R3-PC, 2008 WL 4756680, at *1-2
(Tenn. Crim. App. Oct. 28, 2008), no perm. app. filed. This Court affirmed the trial
court’s summary dismissal finding both the petition was untimely and the issues were
either waived or previously determined. Id. *45.


       On December 1, 2016, the petitioner filed a “Motion to Dismiss with Prejudice on
Grounds of Subject Matter Jurisdiction, Violations of the Speedy Trial Act and Statute of
Limitations.” The petitioner amended his motion on April 5, 2018, arguing the
judgments against him were void as the trial court did not have jurisdiction over his case.
In denying relief, the trial court acknowledged the petitioner’s jurisdictional claims had
previously been adjudicated, held the “record does not show a lack of jurisdiction” as to
his underlying convictions, and noted this Court “has previously ruled that [h]abeas
[c]orpus is not the proper vehicle in which an attack can be made on a question of the
validity of transfer or lack of transfer from juvenile court.” See Eddie F. Depriest v.
Kevin Meyers, Warden, No. M2000-02312-CCA-R3-PC, 2001 WL 758739, at *2 (Tenn.
Crim. App. July 6, 2001), no perm. app. filed. This timely appeal followed.

       Habeas corpus relief is limited in scope and may only be invoked where the
judgment is void or the petitioner’s term of imprisonment has expired. Faulkner v. State,
226 S.W.3d 358, 361 (Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000);
State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, rather than a
voidable, judgment is “one that is facially invalid because the court did not have the
statutory authority to render such judgment.” Summers v. State, 212 S.W.3d 251, 256
(Tenn. 2007) (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).

       A petitioner must establish a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
However, when a “habeas corpus petition fails to establish that a judgment is void, a trial
court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260 (citing
Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Whether the petitioner is entitled to
habeas corpus relief is a question of law. Id. at 255; Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, this Court reviews the habeas court’s findings de novo with no
presumption of correctness. Id.

       As noted above, it is clear the petitioner’s attack on the trial court’s jurisdiction is
meritless as we have twice ruled the trial court had jurisdiction to hear his case. Kentrail
Sterling, 2001 WL 1117518, at *3-4; Kentrail Sterling, 2008 WL 4756680, at *1-2. The
record also indicates, as noted by the State, the petitioner failed to meet the procedural
requirements necessary for habeas corpus relief by not listing in the petition the “person
                                             -4-
by whom and place where restrained,” and by not including with his petition copies of the
judgments against him or the previous petitions filed. Tenn. Code Ann. § 29-21-107.
Additionally, nothing in the record suggests the petitioner’s judgments are void and he is
not entitled to relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. Accordingly, the judgment of the
trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal
Appeals.



                                                    ____________________________
                                                    J. ROSS DYER, JUDGE




                                           -5-